ICJ_125_FrontierDispute_BEN_NER_2005-02-16_ORD_01_NA_00_EN.txt.                                                                       84




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2005                                        2005
                                                                            16 February
                                                                            General List
                           16 February 2005                                   No. 125



                  CASE CONCERNING
                THE FRONTIER DISPUTE
                           (BENIN/NIGER)




                                ORDER
                     COMPOSITION OF CHAMBER


Present : President SHI ; Vice-President RANJEVA ; Judges KOROMA,
          VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIJMANS,
          REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA,
          SIMMA, ABRAHAM ; Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 26, paragraphs 2 and 3, of the Statute of the
Court, and to Articles 17, 18 and 31 of the Rules of Court,
   Having regard to the Order of 27 November 2002 whereby the Court,
inter alia, declared a Chamber to deal with the present case to have been
duly constituted with the following composition : Judge Guillaume, Presi-
dent of the Chamber ; Judges Ranjeva and Kooijmans ; and Judges
ad hoc Bedjaoui and Bennouna ;
   Whereas Judge Guillaume, President of the Chamber, resigned from
the Court with effect from 11 February 2005 ; and whereas, accordingly,
a vacancy occurred on the Chamber ;
   Whereas the Parties have been further consulted with regard to the

                                                                       4

                   FRONTIER DISPUTE (ORDER 16 II 05)                    85

composition of the Chamber in accordance with Article 17, paragraph 2,
of the Rules of Court,
  Declares that, at an election held on 16 February 2005, Judge Abra-
ham was elected a member of the Chamber to fill the vacancy left by the
resignation of Judge Guillaume and that as a result of this election the
Chamber is composed as follows :
      President Ranjeva ;
         Judges Kooijmans,
                Abraham ;
  Judges ad hoc Bedjaoui,
                Bennouna.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of February, two thou-
sand and five, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Benin and the Government of the Republic of Niger, respectively.

                                             (Signed) SHI Jiuyong,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




                                                                         5

